DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a fault diagnosis system, a control unit, a first management board, a first pull-up unit, a second pull- up unit, a first pull-up switch, a second pull-up switch, and at least one processor, wherein the first pull-up unit is electrically connected to the first pull-up switch, the second pull-up unit is electrically connected to the second pull-up switch, the control unit is electrically connected to the first management board, and the control unit is electrically connected to the first pull-up switch and the second pull-up switch separately; the control unit is configured to receive physical partitioning information sent by the first management board, and control, based on the physical partitioning information, the first pull-up switch and the second pull-up switch to be turned on separately, so that each of the at least one processor is electrically connected to the first pull-up switch and the second pull-up switch separately to form a fault diagnosis path, and the fault diagnosis path comprises a path from the first pull-up unit to the first pull-up switch, from the first pull-up switch to the at least one processor, from the at least one processor to the second pull-up switch, and from the second pull-up switch to the second pull-up unit; the first pull-up unit and the second pull-up unit are configured to pull up a fault indication signal of the fault diagnosis path to obtain a pulled-up target signal; and the first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JASON CRAWFORD/Primary Examiner, Art Unit 2844